writ No. 10-09383-id.

lll.
Applicant agrees with the Judges finding in Applicants second writ, as this was
the only application this Applicant has filed with respect to his final judgment
and conviction, this challenge is currently pending in the United States Federal

Court.

Herein, the Judge proffers that Applicant should have listed his current claims
in his last application and not waited until now to file what she considers a
subsequint writ. and relies soley upon Ex Parte Whiteside 3 and Tex Code Crim Proc.
11.07 §4 (a)-(c).

Applicant respectfully avers that two things prevented Applicant from listing
his current claim in the previous application 1) Applicants tolling period under
the Affective Death Penalty - Anti Terrorist Act (AEDPA) on his conviction was
Coming to an end in short order. and during the same period, applicant was trying
to satisfy his other legal obligation under Texas Gov't Code 501.0081 (Time Credit
Dispute Resolution) whereat, the TDCJ-ID Classifications and Records Department
has 180 Days to answer any time credit disputes with offenders, with such Applicant
was faced with losing his ability to proceed into Federal Courts under a 28 U.S.C.
2254 by defaulting underethe "AEDPA" or file and contue to wait on the state agency
(TDCJ-ID) to respond to the Time Credit Resolution Issue, Mandatory Superivsion.

2) Applicant filed his 11.07 and was unable to present the claims involving

the Mandatory Supervision issues because the subject had not ripened, i.e. had this
applicant filed without first getting his Time Credit Resolution Issue decided by
TDCJ-ID the court would have dismissed the issue as failure to exhaust Administrative
Remedies, but on the other hand if l file my State writ after the one year deadlineunder
AEDPA l lose my right to redress my claims in fedweral court.

The Fifth Circuit stated;

"[P]RISONER ls ENTITLED in RAlsE Parole /Mahdatory supervision
Claims in State Habeas Application, where he had filed his
"Time Credit Resolution Form"and he did not get a response

until after 180 days. Walters v. Quarterman

Applicant proffers that he has diligently pursued every available avenue afforded
to him by and through TDCJ-ID to resolve this issue without haveing to redress the

Criminal Court System and has had no positive result with such.

IV.
Applicant tenders that this isinot$an attack on his final conviction

and that he was not able to present the current claims on his previous
application because the TDCJ-ID Agency had not completed its investigation
and Applicants Administrative remedy had not been resolved.

Further, Applicants time period under AEDPA was ending and Applicant
in good conscience could not allow the period to expire, while knowing
he had an additional right to a subsequint Habeas Application under
the provisions of 11.07 §A(a)-(c).

In close,-Applicant objects to the District Judges fi:n¢ findings
herein stating he had not violated any Abuse of writ provisions and
was unable to present-this new claim when the issue had not ripened
and is not a challenge to his Judgment or conviction§-with such. Applicant
prays this Honorable 'Court remand the Application for Habeas Corpus

for an evidentiary hearing. so prayed.

Respectfully Submitted _M
William Durham

 

1

CASES

1. Ex Parte Thompson 173 S.W.Bd 458, 460-461, (Tex. Crim. App.2005)
Ex Parte Mabry 137 S.W.3d 58, 59-60 (Tex. Crim, App. 2005)
EX Parte Keller 173 S.W.3d 492 (2005) >
Ex Parte Hall 995 S.W;Zd 151. 152 (Tex. Crim. App. 1999)

2. Ex Parte McPherson 32 S.W.3d 860 (Tex. Crim. App 2000)
3. EX Parte Whiteside 12 S.W.3d 819 (Tex. Crim. App. 2000)

4.Walter v. Quarterman C.A. 5 (Tex) 2007, 258 Fed. Appx. 697, 2007
WL 4372930; (Quote Stone v. Thaler C.A.5 (Tex) 2010, 614 F.3d 136.

 

DECLARATION

Applicant states under the penalty of perjury that he has read and
understands everything in this Application to the Court of Criminal
Appeals. and says that all it contains is true and correct to the
best of his knowledge. l

Wfllz;g%é§;:;;;j§ppl1cant Pro Se

Verfification

Applicant verifies that he has placed a tsue and correct copy of this
Applicants objections and remand for Evidentiary hearing in the U.S.
Mail Box on the Ramsey One Unit at 100 FM 655, Rosharon, Texas 77583
to the Criminal District Attorney, at the Jefferson County Courthouse
at 1085 Pearl Street, 3rd floor
Beaumont, Texas 77701. on July 14, 2015

%Wx/

William Durham Applicant Pro Se

 

 

William E. Durham 1740286
"; Ramsey One Unit

1100 FM 655
'Rosharon. Texas 77583

Texas Court of Criminal Appeals _ July 14. 2015
Clerk of the Court Blake A. Hawthorne
P.O. Box 12308

Austin. Texas 78711 ' Re: Writ No. 10-09383-€
CCA No. WR-3083O

Dear Mr. Hawthorne,
Greetings sir, l hope my letter finds you in good health.

Enclosed, please find my Objections to the Trial COurts findings

and request to remand for evidentiaryhhearing.

l respectfully request that you bring this to the attention

of the CCA at your earliest time possible.

l wouldllike to thank you in advance for yuor time and look

forward tohearing from you soon.

Respectfully Mj___/____

WIlliam Durham

cc/file